Per Curiam.

There was no competent evidence to establish that the defendant was the owner of the taxicab which caused the damage to plaintiff’s car. The record clearly establishes that a third party was the owner of the vehicle which collided with that owned by plaintiff. (Vehicle and Traffic Law, § 11, subd. 3; §§ 12, 61.)
*444The judgment should be unanimously reversed upon the law, with $30 costs to defendant and complaint dismissed, with appropriate costs in the court below.
Concur — Pette, Hart and Brown, JJ.
Judgment reversed, etc.